                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA                             *
                                                     *
v.                                                   *       CRIMINAL NO. 17-00090-KD
                                                     *
RASSAN M. TARRABEIN, M.D.                            *


                  ORDER AMENDING FINAL ORDER OF FORFEITURE

     Upon the motion of the United States of America (doc. 152) to amend the Final Order of

Forfeiture entered on February 11, 2019 (doc. 147) to correct the description of the forfeited

parcels of property near Summerdale, Alabama pursuant to Rule 36 of the Federal Rules of

Criminal Procedure;

      IT IS HEREBY ORDERED that:

        1.     The Final Order of Forfeiture shall hereby be amended so that the following

property description contained within the order:

        The real property, including all buildings, improvements and fixtures, and
        acreage, consisting of multiple parcels in the Couch Plant Road and State
        Highway 59 vicinity of Summerdale, Alabama, including: Parcel 1 with parcel
        identification number 48-04-19-0-000-004.051 and PPIN 205521; Parcel 2 with
        parcel identification number 48-04-19-0-000-004.008 and PPIN 86678; Parcel 3
        portion of Lot 5 of Parkway Estates as recorded on Slide 1128-A; Parcel 4 in SE
        ¼ of NW ¼ of S19 T6S R4E; Parcel 5 in SW ¼ of SE ¼ of NW ¼ of S19 T6S
        R4E; Parcel 6 in SE ¼ of NW ¼ of S19 T6S R4W; Parcel 7 in SW corner of SW
        ¼ of SE ¼ of NW ¼ of S19 T6S R4E with PPIN 252623; and Parcel 8 with parcel
        identification number 48-04-19-0-000-004.052 and PPIN 205522.

shall instead now read as follows:

        The real property, including all buildings, improvements and fixtures, and acreage,
        consisting of multiple parcels in the Couch Plant Road and State Highway 59 vicinity of
        Summerdale, Alabama, including: Parcel 1 with parcel identification number 48-04-19-
        0-000-004.051 and PPIN 205521; Parcel 2 with parcel identification number 48-04-19-0-
        000-004.008 and PPIN 86678; Parcel 7 in SW corner of SW ¼ of SE ¼ of NW ¼ of S19
       T6S R4E with PPIN 252623; and Parcel 8 with parcel identification number 48-04-19-0-
       000-004.052 and PPIN 205522.

       2.     All other terms of the Final Order of Forfeiture remain unchanged.

       3.     This Court shall retain jurisdiction in this case for the purpose of enforcing the

Final Order of Forfeiture, as amended.

       Dated this 9th day of May 2019.

                                             s/ Kristi K. DuBose
                                             KRISTI K. DUBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                2
